Citation Nr: 1018424	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1943 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and for posttraumatic stress disorder, which he 
attributes to his experiences in 1944 during the bombing of 
London and later and to his experiences during the Korean 
conflict.

On the application to reopen the claim of service connection 
for bilateral hearing loss, the claim was previously denied 
because there was no evidence of a bilateral hearing loss 
disability for the purpose of VA disability compensation.  
Since the last final denial of the claim in November 2005, VA 
records show that in March 2008 the Veteran was seen at VA 
for an audiological assessment.  The pertinent findings were 
mild to severe sensorineural hearing loss in the right ear 
and mild to moderately severe sensorineural hearing loss in 
the left ear with speech recognition scores of 88 percent in 
each ear.  

As the complete audiological assessment is not in the record 
and as the evidence to establish a bilateral hearing loss 
disability under 38 C.F.R. § 3.385 is inconclusive, under the 
VA's duty to assist, VA will make reasonable efforts to help 
a claimant obtain relevant evidence necessary to substantiate 
the claim and this applies to a claimant attempting to reopen 
a finally decided claim.  38 C.F.R. § 3.159(c). Therefore 
further evidentiary development is needed. 

On the claim of service connection for posttraumatic stress 
disorder, the Veteran has provided information that he was 
assigned to the 31st Quartermaster Regiment in 1944 in London 
prior to D-Day, that he was hospitalized in about April 1945, 
and that he was assigned to the 7th Quartermaster Company or 
the 49th Transportation Truck Company in 1953 during the 
battle for Pork Chop Hill.   VA records document 
posttraumatic stress disorder in 2006. 

As the Veteran's service treatment records and service 
personnel records have been determined to be unavailable and 
most likely destroyed in the fire of 1973 at the National 
Personnel Records Center, as the additional service records 
identified by the Veteran are relevant to both claims, and as 
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department unless the records 
sought do not exist or that further efforts to obtain the 
records would be futile, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request from the appropriate 
Federal custodian the following 
documents: 

a). The unit history or other 
related unit documents of the 31st 
Quartermaster Regiment while the 
unit was in the Hyde Park area of 
London prior to D-Day in June 
1944. 

b). In-patient records of the 179th 
Army General Hospital, Rouen, 
France in April 1945; and, 

c). The unit history or lessons 
learned of the 7th Quartermaster 
Company and the 49th Transportation 
Truck Company in Korea from April 
to July 1953.

If the records sought do not exist or 
that further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

2.  Obtain the report of the VA 
audiogram that was done in March 2008 
at the Columbia, South Carolina  VA 
Medical Center.  If there is evidence 
of a bilateral hearing loss disability 
under 38 C.F.R. § 3.385, then afford 
the Veteran a VA audiology examination 
to determine whether it is at least as 
likely as not that the current hearing 
loss disability under 38 C.F.R. § 3.85 
is consistent with the Veteran's 
history of noise exposure in service 
during World War II and during the 
Korean conflict. 

3.  If there is credible supporting 
evidence of any of the alleged 
stressors, afford the Veteran a VA 
examination to determine whether it is 
at least as likely as not that the 
Veteran has posttraumatic stress 
disorder based on any established 
credible in-service stressor. 





4.  On completion of the above, 
adjudicate the claims. If any decision 
remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
